


110 HR 5575 IH: Moratorium on Uncontrolled Power

U.S. House of Representatives
2008-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5575
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2008
			Mr. Waxman (for
			 himself and Mr. Markey) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To require new coal-fired electric generating units to
		  use state-of-the-art control technology to capture and permanently sequester
		  carbon dioxide emissions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Moratorium on Uncontrolled Power
			 Plants Act of 2008.
		2.Moratorium
			(a)CO2
			 sequestration requiredEffective upon the date of enactment of
			 this Act, no permitting authority shall issue a permit for a proposed new
			 coal-fired electric generating unit under the Clean Air Act, unless the permit
			 requires the unit to use state-of-the-art control technology to capture and
			 permanently sequester carbon dioxide emissions from such unit.
			(b)Duration of
			 moratoriumThis moratorium shall apply until such time as a
			 comprehensive program to reduce emissions of greenhouse gases is in
			 effect.
			3.Greenhouse gas
			 emission allowances
			(a)AllowancesNo new coal-fired electric generating unit
			 that—
				(1)commences
			 construction after the date of introduction of this Act; and
				(2)does not install
			 and operate state-of-the-art control technology to control carbon dioxide
			 emissions from such unit;
				shall
			 receive greenhouse gas emission allowances free of charge or at any price less
			 than the market price under any future program to address global warming
			 adopted by Congress or the Environmental Protection Agency.(b)Other
			 sourcesNothing shall be implied from this section with respect
			 to the potential allocation of allowances to any source not barred from
			 receiving allowances by the previous sentence.
			4.DefinitionsFor the purposes of this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Coal-fired
			 electric generating unitThe
			 term Coal-fired electric generating unit  means an electric
			 utility unit that uses coal, petroleum coke, coal refuse, or a synthetic gas
			 derived from coal either exclusively, in any combination together, or in any
			 combination with other fuels in any amount.
			(3)Comprehensive
			 programThe term
			 Comprehensive program means a program adopted by Congress or the
			 Environmental Protection Agency that requires immediate and significant
			 reductions in greenhouse gas emissions across the U.S. economy and increases
			 the reductions over time to reduce U.S. greenhouse gas emissions to 80 percent
			 below 1990 levels by 2050.
			(4)Greenhouse
			 gasThe term greenhouse gas means—
				(A)carbon
			 dioxide;
				(B)methane;
				(C)nitrous
			 oxide;
				(D)hydrofluorocarbons;
				(E)perfluorocarbons;
				(F)sulfur
			 hexafluoride; or
				(G)any other
			 anthropogenically-emitted gas that the Administrator, after notice and comment,
			 determines contributes to global warming to a non-negligible degree.
				(5)State-of-the-art
			 control technologyThe term state-of-the-art control
			 technology means technology that captures not less than 85 percent of
			 the total carbon dioxide produced by the unit on an annual average basis and
			 permanently sequesters that carbon dioxide in a geological formation approved
			 by the Administrator in a manner that prevents its later release into the
			 atmosphere.
			
